2




             OFF&E       OF THE    ATTORNEY          GENERAL        OF TEXAS

                                       AUSTIN




    Bonorabl4 F. ii. Law, ;'reeident
    Board of Dit4otor6
    Agrio~turel  and ~echadiOo1 Coll4ge oi #4x46
    cOlh&B     3thtiOA,      %X.AS




                                                            tl86 ot Oh4 A&-
                                                            Ion and other
                                                            6 Btatss Govern-




                                     o$ au    thu rork       prOgre6666,       4.6a


                               bran %'mtIereb to the Baax'd of Di-
                                   t i'or legzd senioes in thr
                                   04aMJag6, and ror the approval
         or the entfrs iSSU6            or boa66       in    ttlr   4mOunt   or
         pe5o.CC.

               ‘hssWn5        that    tku    Board    ot    Mreotors will
         aoaalt2.ud4 that         ths ritatawat Zor 14gcll 641mio46
         i6 r4464nable            it Wok&d 1ik4 t4 be 4ldV16eb, it
    pOSSibl4, by the time Of it8 narf m44tiog On
    Wr4h 14, whsthsr the B06rd 16 prohibit&      frm
    making payment of th4 bill bsoau64 ot ths pro-
    V161066 Of S44ti46 lo Oi E. B. as8, AOt6 &t th4
    R-r     S46@46 Of tbo 49th LO&IZltorO,~UBd4r
    whloh Aot ths bond6 have born. lmtu.4.



        *Httrstofor8, undu the pmvi6io~s oi the same
     Aot th8 Board of Dir4otQr6 aUthOti?ied   MOth4r
     Issue of.bonds in the amount of'#1;,220,000.00 for
     the purpose of prorldiiq fan48 to build four
    'donnitorls~, to eonatriaot additional equipment
     iOr the oentral powar anb.staam plant OS the
     College, amI to rsfund  ~lB0.000.00   of bon&
     ~rl~~~~rlfnlQ4OioraFiOlp6~                DOnal-
                     . That166UO&      bO5&6 W46,4p
    proved by the Attorney Uenoral OIL the 15th bay
    Of July lWl, U5dU AttOrPlg 04Zkti'S Oplni011
.   Be. d,       Book Ho. 8. That -6P4 of bands m
    mold and d4llmr4d to 4 6yndi46t.4 of imustmnt
    bankera.     At tha tiaethabl8mlou~0iivucla
    th4 Board of Ulm4ton      nualmd     4 at&a.&    rOr:
    la@      64r?lo*6, iaOlU&lng pmpratloB of pr4444a-
    i6&6 and.approml     or tllo i66ll4 la the aanlnt or
    $&WO.tXt. The Ward rOU5d thrrttba bill -6
    r446OMbl4 aad paid it.

       *Thu qutwtio5 oociirontiag tha Board at thlm
    &MI is uhethu by paybg for th4 6enioss in
    OOBB4OtiO5 inth thr ~1,8%0,0~.00   iScSU4 in th0
    amount of ~3300.00, it h6r 4xh4o6tad it6 aWx4r-
    ity UEder the Aat to p6y for b@!%l 66niO66    66
    to bond6 thiW46fter 166U4d Uad4r th4 hot,  md
    partioularly for senlo4s nbi4h bars bsrn r~det-
    ~d4i~wrrfarewe, to the $ZW,t%bOO   bond bSU4.




       *5*atlo5 1. The B0ud 0s Dlncrtars or the
    AgriOtitwlrtl and YIeUhaaieal COllOg4 Oi~Fmai
    16 authorized  to 0066trU6t Or~aOQUlXW, and
     total cost, type or oo56traotlon,                    ohpihty,    anb
     jiiane an4 epeolflcatlon6 thsreror hats been ap
     prorod by suoh kfmd             of Dimators.          * * *

        “Ssotion 3.  For the m&IO60 or aonstl?uotlng
     or aoqulrlng, ertsndl~ or laproving and squlp-
    ping any one or more of said building6, said
    Board or Directors is authorized to 166114, 8011,
    -6 d8liVW it6 negotiable r.YWlIle bOAd6, frCmn
    tlma to tim4 end in rtuth amounts or amount a6 it
    sup   0056166r     neocrsmaryi      * + *

        *aeotion 8.  !ch4 hard 16 MthOriZed  t0 OOn-
     atmot; 4quip and Isa64 an or2108 building to
     be uawl bp the irratltutlon dlrwtly or with
     consent of maid Board,by any -my     oi the
    uJdt@d   Stat06     &?4ZY3m5t        t0 hOU64         44tttitdU    Of
     the D6p6rtsleBt        0r&r10ultum
                                   0r ths ullit4d
    Stat46 Or aOtiriti46 Of th4 United 8tlhtO6 OOY-
    ummeat in oonneotion with  th4 Zt4tlona.lIMSon6e.
    Pro&ram, ~rovlded thnt tha t&d    oo6t of 046.
     6tlWOti~       OX 80&~            aad   4qlI&pii@       6814 build-
     %    6kd.l     BOt OXOUd        ThrU    -d            ThOU6Md  ~labX’6
     ($3oo,ooo).      + * *

        *s4otloB      10.     BO breksrags       fee,      Or dOPtL\I68lOJi,
     Or atformy’8       rMS     in    OX0466 Of         %%IWIty-five  Hundred
    D0ll6~s (#&,SOO), shall br paid out or ~the fU+S of
    the A k. rd con464  or lbxas, or out or the fund6 to
    be Qariv4d frou the bond6 or other evldon406 of ob-
    lf$tbtiOA authorized heel.&"


        Aftsr oarcrful rea      Of 8. B. 838 (~O~t~64VWlth]
L4glalattu4, Regular Seaslon
                           "f"3 wa have oomludob that said Mf
olsarly contsmpltkt4e 64r4r41.laeu46 or beads for on6 or more
 Eomx'4blo F. Ye Law, page #+




 j~U'~06a6 sod that Said bond6 nray bo iSSUed from tilt64to tSm4
 over atty numbir or psar6.

          T~OM:OX'O, it it3 the O&dliOA Or thi6 department that
 the llmitatlQ5 ap    dctf$~inf$~~tJtiOIl     10 Or eald Aot 4pP1146 fo
'4eoh isou6 a0 it  E"                     We think thet it lDurt of
 nooesslty ap?lf to aaoh lndlri&ml          issue  rather than to the
 aggrogeto amount.or bond8 rrhloh may be ultimately euthorltsa.         ,
 A6 stated above;there      1s A0 limltatlon in said Aot on the
 tote1 6motmt, number or dlrr4ront 166ues or period or tlm4
 wlthln which such authority may bs exeroilred. X0 know that
 aortain lsgal fees are neoansary in the preperatlon or pro-
 oeodlng6 for th4.io6uano4 of bonds and it uould be pMotIOal-
 ly impossible  to guogs the fee that shotfld be ahargod on the
 rlrst leeue when there 16 no m6p or detsrminlng how many isews
.msy be ~eodod in the futux-4 or at what time thoy m6y be ineued.
 ‘Ph.full So4 CO&i be exhaUSted in the first 166yO and not-
 *ould MuI~~LI to Pag th0 f406 whloh rOUld iJOOO66Prily Ori64 irr
 oonneotion with th4 166U6666 of subuoquent bonds. Any other
 ooiutruofionof said Act would probably have the affoot ef
 rendorinfgthe Aot umvorlcablo.
         It   isa th0r6*0rcr, the opFrrl06 0s tbi6 a4pdimont tb6t
 th4 Board of uirootors of the Agrioulturaland Xoohaaioal Cal-
 loge of %X46 hair the aUthOrlty on&or H. B. jge to pytho
 #l&O.00    foe for 14g41 6onfooe   ru5dorod in oonneotionrlth
 #O i6654504     Or $?iw,wo d$ AAk or$k4 wildiBg     &n&8, prO-
 ~%a06 or oourm  that         thb Board or     oirootan      imWlUd4 that uld
 foe i6 r466OIIiibl4.

             'i%USt&    t&t    tF6   m          ;TptW QlMJSti46~0       UP0
                                                             .

                                                V-Y    hu4       ml=

 APPROVXD ?uR 19, 1948                   ATTORXFX      -Ai         OF !titXM


                                         /s/
         ATTORNZ?-

 COB-6


 APE’R~       OPIXIOX   C&%X         BY B.W.F.,       Ohairman